DETAILED ACTION

1.	This Office Action is in response to the communications dated 12/15/2020.
Claims 1-8, 12-16, 18-20, 22, and 25-27 are pending in this application.
	Claims 9-11, 17, 21, 23, 24, and 28-32 have been cancelled.

Acknowledges

2.	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 12/15/2020.  The references cited on the PTOL 1449 form have been considered.

Allowance / Reason for Allowance

3.	Claims 1-8, 12-16, 18-20, 22, and 25-27 are allowed.
The followings are examiner’s statements of reasons for allowance: 
Claims 1-8, and 12:
	None of the references of record teaches or suggests the claimed semiconductor device (in combination(s) as set forth in the claim(s)) comprising:
	“a second antenna pattern provided on the first region of the bottom surface of the substrate; and 
	outer terminals provided on the second region of the bottom surface of the substrate.”

Claims 13-16, 18-20, and 22:
None of the references of record teaches or suggests the claimed semiconductor device (in combination(s) as set forth in the claim(s)) comprising:
“a second antenna pattern provided on a surface of the second buildup portion; and 30Attorney Docket No.: SAM-58212 
outer terminals provided on the surface of the second buildup portion, 
wherein the second antenna pattern is provided on a first region of the second buildup portion, and 
the outer terminals are provided on a second region of the second buildup portion, 5which is different from the first region.”

Claims 25-27:
None of the references of record teaches or suggests the claimed semiconductor device (in combination(s) as set forth in the claim(s)) comprising:
“a second antenna pattern provided on a first region of a bottom surface of the second redistribution substrate; and 
an outer terminal provided on a second region of the bottom surface of the second redistribution substrate, the first and second regions being spaced apart from each other.”

	


Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
February 12, 2022